Case 5:19-mc-00086-TLB Document 1 / Filed 07/23/19 Page 1 of 5 PagelD #: 1

AO 45) (Rev. 12/12) Clerk’s Certification of a Judgment to be Registered in Another District

UNITED STATES DISTRICT COURT

for the
Central District of California

 

 

Michael Davis; Uptone Pictures, Inc. yo
Plaintiff )
v. ) - Civil Action No. 2:18-cv-02433-SVW-JPRx
Eric Parkinson, et. al. yo
Defendant )

CLERK’S CERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER DISTRICT

I certify that the attached judgment is a copy of a judgment entered by this court on (date) 01/30/2019 .
1 also certify that, as appears from this court's records, no motion listed in Fed. R. App. P: 4(a)(4)(A) is pending

before this court, the time for appeal has expired, and no appeal has been filed or, if one was filed, it is no longer
pending.

Date: 7 L23] 201 4

CLERK OF COURT

D. Vo

Signature of Clerk or Deputy Clerk

 
Case 5:19-mc-00086-TLB Document 1

Case 2

oOo oN HD NH FF W NY

Son HD nA SP WD NH KK OF O60 Fe AH KH KH FP W NY YF S&S

 

Filed 07/23/19 Page 2 of 5 PagelD #: 2

18-cv-02433-SVW-JPR Document 53 Filed 01/28/19 Page1of3 Page ID #:299

MARC Y. LAZO, SBN: 215998
WILSON KEADJIAN BROWNDORYF, LLP

1900 Main Street, Suite 600
Irvine, CA 92614

Phone No.: (888) 690-5557
Fax No.:(949) 234-6254

7-

 

FILED
| CLERK, U.S. DISTP'CT COURT

 

ate
¥
fr

‘JAN 2 8 2019

CENTRAL DASTRICT OF CALIFORNIA
BY : Dre wie

 

 

 

 

 

Attorneys for Plaintiffs MICHAEL DAVIS and UPTONE PICTURES, INC.

UNITED STATES DISTRICT COURT

JS-6

CENTRAL DISTRICT OF CALIFORNIA

MICHAEL DAVIS, an individual; and
UPTONE PICTURES, INC., a North
Carolina corporation,

Plaintiffs,
vs.

ERIC PARKINSON, an individual; -
HANNOVER HOUSE, INC., a
Wyoming corporation; TRUMAN
PRESS, INC. (d/b/a "HANNOVER
HOUSE"), an Arkansas corporation,
CRIMSON FOREST
ENTERTAINMENT GROUP, INC., a
Nevada Corporation; _HINDS &
SHANKMAN, a California Limited
Liability Partnership, and
MEDALLION RELEASING, INC.,
an Arkansas corporation, and DOES
1-10,

- Defendants.

 

 

Case No.: 2:18-cv—02433-SVW-—JPR

fPROPOSED} JUDGMENT AGAINST
ERIC PARKINSON, CRIMSON
ENTERTAINMENT GROUP, INC.,
TRUMAN PRESS, INC., MEDALLION
RELEASING, INC., AND HANNOVER

' HOUSE, INC., JOINTLY AND

SEVERALLY

Date: November 19, 2018

- Time: 1:30 p.m.
The Honorable Stephen V. Wilson
Courtroom 10A

 

 

[PROPOSED] JUDGMENT

 
. Case 5:19-mc-00086-TLB Document1 Filed 07/23/19 Page 3 of 5 PagelD #: 3

ied

Case 2

Oo AN KH KH FSF W NO —

wm WHO HN HF BH NH LH LO tO — ee — — —t meted —"
oN NWN A? PP WYN |&§ OF OO MB TID HA FP WY NY = ©

 

18-cv-02433-SVW-JPR Document 53 Filed 01/28/19 Page 3o0f3 Page ID #:301

IT IS SO ORDERED, AJUDICATED AND ADJUDGED that Judgment in this matter
is hereby entered as follow: .

AS TO DEFENDANTS ERIC PARKINSON, CRIMSON ENTERTAINMENT GROUP,
INC., TRUMAN PRESS, INC., MEDALLION RELEASING, INC., AND HANNOVER!

HOUSE, INC.:

 

20+8-—Judgment is hereby entered against ERIC PARKINSON, CRIMSON
ENTERTAINMENT GROUP, INC., TRUMAN PRESS, INC., MEDALLION
RELEASING, INC., AND HANNOVER HOUSE, INC. (collectively
“DEFENDANTS”, jointly and severally, in favor of MICHAEL DAVIS and UPTONE
PICTURES, INC. (collectively “PLAINTIFFS” in the sum of:
1. $10,000.00 in liquidated damages due to DEFENDANTS’ fraudulent
accountings; |
2. $800,000.00 due to DEFENDANTS’ business disparagement of

PLAINTIFFS in their place of work.

Bh $150,000.00 due to DEFENDANTS?’ negligence and failure to deliver the

Picture in DVD format in a timely matter that resulted in lost in sales.

4. $1,500.00 in statutory damages due to violation of Cal. Civ. Code sec.

1719; and

5. $1,500.00 in costs related to the subject action.

The Judgment is hereby entered against the DEFENDANTS in the total principal
sum of Nine Hundred Sixty-Three Thousand Dollars ($963,000.00) on account of the
following claims pleaded in the complaint: Breach of Contract, Tortious Breach of
Covenant of Good Faith and Fair Dealing, Fraud by False Promise, Fraud by
Concealment, Unfair Competition in Violation of Cal. Bus. & Prof. Code §17200 et seq.,
Unjust Enri¢hment, Accountingsand-Vibfation Of Cal. Civ. Céde sec. 1719, plus interest
at the legal rate of 10% pet aynumjromagd after November 19, 2018 on the principal
sum. en TS ke en
— =2-

wv ¥
[PROPOSED] JUDGMENT

 

 
Case 5:19-mc-00086-TLB Document1 Filed 07/23/19 Page 4 of 5 PagelD #: 4

 

 

Case 2{18-cv-02433-SVW-JPR Document 53 Filed 01/28/19 Page 2o0f3 Page ID #:300

1 The Court further finds that ERIC PARKINSON, CRIMSON
2 || ENTERTAINMENT GROUP, INC., TRUMAN PRESS, INC., MEDALLION
3 || RELEASING, INC., AND HANNOVER HOUSE, INC. were properly served with a
4 || copy of the summons and complaint, failed to timely respond and failed to appear and
5 || defend the action within the time allowed by law, such that the Clerk properly entered
6 ||default and the Court properly considered Plaintiffs’ testimony and other evidence
7 || submitted, at-the-prove-ap-hearing—
8
9 IT IS SO ORDERED, ADJUDICATED AND ADJUDGED.

10

1 ae a

12 ape 2g wit | __SEHSR,

13 oe ThéAionorable Stephen V! Wilson

14

15

16

17

18

19

20

zi

22

23

24

25

26

27

28

x
[PROPOSED] JUDGMENT

 

 

 
Case 5:19-mc-00086-TLB Document1 Filed 07/23/19 Page 5 of 5 PagelD #: 5

{ hereby attest and certify on 1-13-14 _
that the foregoing document is a full, true
and correct copy of the original on file in
my Office, and in my legal custody.

CLERK U.S. DISTRICT COURT
NT pieriGt OF CALIFORNIA

       
